Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant's arguments filed on 2/2/21.  Claim(s) 1-9 are cancelled.  Claim(s) 10-30 are new.  Claim(s) 10-30 are pending.
Newly submitted claims 10-14 and 16-29 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the previously examined claims were specifically limited to crystalline Form A, and a composition thereof, while the new claims are generally drawn to a method of producing said Form A.  The composition and method do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
They lack unity because the shared common technical feature is not a contribution over the prior art.  Since it is well known in the art, it cannot be considered a special technical feature.  In the instant case, the shared common technical feature is crystalline Form A.
Unity of invention links the various inventions together by sharing a common special technical feature in each invention.  However, when the special technical feature is not a contribution over the prior art, the various inventions may be restricted from each other.  In the instant case, unity of invention does not exist because the shared .
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 10-14 and 16-29 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim(s) 10-14 and 16-29 have been withdrawn.  Claim(s) 15 and 30 are examined herein. 
Applicant's amendments to the claims have rendered the 112 rejections of the last Office action moot, therefore hereby withdrawn.
Applicant's arguments with respect to the 102 rejection of the last Office action have been fully considered but found not persuasive. The rejection(s) of the last Office action are maintained for reasons of record, edited to account for claim amendments, and repeated below for Applicant's convenience.  Because the Applicant’s arguments are based on the amended claims, the Examiner has addressed these in the amended and new rejections and in the response to arguments.
Applicant's arguments with respect to the double patenting rejection of the last Office action have been fully considered but found not persuasive. The rejection(s) of the last Office action are maintained for reasons of record, edited to account for claim amendments, and repeated below for Applicant's convenience.  Because the Applicant’s arguments are based on the amended claims, the Examiner has addressed these in the amended and new rejections and in the response to arguments.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 15 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moslin et al. (WO 2014/074661 A1; of record).
The instant claims are generally drawn to the crystalline “Form A” of 6-(cyclopropanecarboxamido)-4-((2-methoxy-3-(1-methyl-1H-1,2,4-triazol-3-yl)phenyl) amino)-N-(methyl-d3)pyridazine-3-carboxamide, with a purity of greater than 90%.
The instant specification describes several routes to produce Form A including Example 1 wherein 6-chloro-4-((2-methoxy-3-(1-methyl-1H-1,2,4-triazol-3-yl)phenyl)amino)-N(methyl-d3)pyridazine-3-carboxamide was dissolved in dioxane with cyclopropanecarboxamide, and Pd2(dba)3, XANTPHOS, and Cs2CO3 were added. The reaction mixture was heated, filtered, and concentrated.  Methanol and DCM were added to dissolve the product after which Celite was added. The material was dried and purified with ISCO (i.e. automated chromatography) eluting with pure ethyl acetate and 
Moslin et al. discloses the instantly claimed compound, and the synthesis of said compound (see, for example, Example 52 on pg. 108 and the whole document; reproduced in part below for convenience) by providing compound Int13 and cyclopropanecarboxamide dissolved in dioxane, and Pd2(dba)3, Xantphos, and cesium carbonate were added. The vessel was heated, the reaction was filtered, and concentrated.  The crude product was adsorbed onto CELITE® using dichloromethane, dried and purified using automated chromatography (100% EtOAc) to provide example 52.  Moslin et al. further discloses the use of the disclosed compounds in compositions (see, for example, [0001], claim 14, and the whole document).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

It is clear from the instant disclosure and that of Moslin et al. that both the final step of the synthesis and the subsequent purification of the target compound are identical to the instantly described method of producing the instantly claimed Form A, including all the requisite details to provide the claimed crystalline polymorph; i.e. the chromatography with pure ethyl acetate.  Therefore, the prior art showing of the same method with the same materials would have provided the same resultant polymorph, thus the instantly claimed polymorph in the instantly claimed purity is anticipated.
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009).

Response to Arguments
The newly presented claims 10-30 recite methods of preparing crystalline Form A … according to such methods and having a purity of greater than 90 wt%. WO 2014/074661 A1 does not disclose the claimed methods, or crystalline Form A prepared according to such methods and having such purity.
This is not found persuasive.  The examined claims are drawn to a composition, and as stated above the method by which a composition is made does not change the patentability of said composition.  The salient issue is the composition itself, which is disclosed in the prior art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of U.S. Reissue Patent No. RE47,929 E (Patent No. 9,505,748). Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to the crystalline “Form A” of 6-(cyclopropanecarboxamido)-4-((2-methoxy-3-(1-methyl-1H-1,2,4-triazol-3-yl)phenyl) amino)-N-(methyl-d3)pyridazine-3-carboxamide that is above 90% purity.
The patent is generally drawn to the same compound (see, for example, claim 1; reproduced below for convenience) and uses thereof.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The patent does not specifically claim the instant polymorph, or describe the purity.
Looking to the patent for definition of how the compound was prepared, it shows at column 97 that the synthesis of said compound was by providing compound Int13 and cyclopropanecarboxamide dissolved in dioxane, and Pd2(dba)3, Xantphos, and cesium carbonate were added. The vessel was heated, the reaction was filtered, and concentrated.  The crude product was adsorbed onto CELITE® using dichloromethane, dried and purified using automated chromatography (100% EtOAc) to provide example 52, which is the same method as disclosed in the instant specification for Example 1 at pg. 12.
Therefore it would have been obvious to one of ordinary skill in the art to produce the instantly claimed Form A during the production of the patented compound with the same purity.
With respect to the limitations drawn to the (withdrawn) claimed methods of synthesis, these are considered to be product-by-process type claims; “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009).

Response to Arguments
The Applicant argues “Claims 1-9 have been rejected on the ground of nonstatutory obviousness-type double patenting over claims 1-39 of U.S. Patent No. RE47,929E (reissued from U.S. Patent No. 9,505,748). This rejection is respectfully traversed. Claims 1-9 have been cancelled herein without prejudice or disclaimer, which renders the rejection moot.”
This is not found persuasive.  The new claims engender the same issues as the previously filed claims, therefore the rejection is maintained.

Conclusion
Claim(s) 1-9 are cancelled.  Claim(s) 10-14 and 16-29 have been withdrawn.  Claim(s) 15 and 30 are examined herein.  No claim is allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON A DECK/
Examiner, Art Unit 1627

/SARAH PIHONAK/Primary Examiner, Art Unit 1627